Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Garry, J.), rendered March 2, 1992, convicting him of criminal possession of a controlled substance in the second *759degree and criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). We have considered the defendant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.